Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158141(55)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  KAITLIN HAHN,                                                                                        Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158141
  v                                                                 COA: 336583
                                                                    Oakland CC: 2016-152229-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
             Defendant.
  ___________________________________________/
                On order of the Chief Justice, the motion of defendant-appellant to extend
  the time for filing its reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before January 29, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 25, 2019

                                                                               Clerk